DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed Feb. 2, 2022 has been entered. Claims 1-20 are pending. No claim amendments have been made. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sistrunk et al. (EP 2674038 A1; Dec. 18, 2013; made of record by applicant) in view of Chiu et al. (US Patent No. 5,725,676; March 10, 1998).
Regarding claim 1, Sistrunk discloses a process for the treatment of a raw material of thermally inhibited starch, that can be the largest constituent in the raw material depending on the desired amount of other ingredients, by remoistening the starch with an aqueous phase (See Examples, [0022] and [0045]).

With respect to the aqueous phase being in an amount between 0.1 and 30 wt%,  it is well within the ordinary skill in the art to vary the amount of water in the process of Sistrunk depending on the desired viscosity, wherein a lower amount of water will result in a more viscous product than using a higher amount of water. This is merely routine experimentation that is well understood, routine, and conventional in the art. 
Further, with respect to the amount of aqueous phase added being selected such that the product remains in powder form, again, the examiner notes that it is well within the ordinary skill in the art to vary the amount of water. Sistrunk discloses that water is added to a desired viscosity to make a batter, and therefore, it is obvious to one of ordinary skill in the art to add less water if a thicker coating on the food product is desired. This is merely routine experimentation that is well understood and conventional in the art. The claims allow for up ato 30% of an aqueous phase, and Sistrunk teaches a 50;50 mixture of flour and water (1 part water to 1 part flour). Therefore, it would have been obvious to add less water, decreasing the amount from 50% to 30%, if a thicker coating is desired. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not 
With respect to the thermally inhibited starch having a moisture content at most 8 % by weight, Sistrunk teaches a thermally inhibited starch but fails to teach the moisture content of the starting material.
Chiu discloses a thermally inhibited starch, wherein the thermal inhibition process produces a starch containing less than 1% moisture (col 2 lines 30-35), thus falling within the claimed range of at most 8%. 
Therefore, as Sistrunk discloses the use of a thermally inhibited starch, it would have been obvious for the thermally inhibited starch of Sistrunk to have a moisture content less than 1% based upon what is taught by Chiu. Further, the exact processing conditions to prepare the thermally inhibited starch will alter the moisture content and therefore it is well within the ordinary skill in the art to vary the processing conditions to result in a thermally inhibited starch having a desired moisture content. 
Regarding claims 2 and 15, as stated above, Sistrunk teaches that raw material comprises about 40% by weight of thermally inhibited starch ([0004]), thus overlapping the claimed range of at least 40 wt.%. 
Sistrunk further discloses that water is added to the raw ingredients in an amount to provide an appropriate viscosity, wherein the water is present in an amount of 1 to 2 parts by weight water per 1 part by weight raw ingredients ([0022], [0045]). Therefore, Sistrunk teaches a 50;50 mixture of flour and water (1 part water to 1 part flour).

The slurrying step is dependent upon the amount of water added. It would have been obvious to add less water, decreasing the amount from 50% to 30%, if a thicker coating is desired. It is well within the ordinary skill in the art to vary the amount of water in the process of Sistrunk depending on the desired viscosity, wherein a lower amount of water will result in a more viscous product than using a higher amount of water. This is merely routine experimentation that is well understood, routine, and conventional in the art. 
Therefore, it is well within the ordinary skill to for the remoistening step of Sistrunk to be performed without a slurrying step, merely by decreasing the amount of water added to the flour.
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 3, as stated above, Sistrunk teaches that raw material comprises about 40% by weight of thermally inhibited starch ([0004]), but fails to teach the claimed range of at least 75 wt.%.

As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 4, Sistrunk teaches that the raw thermally inhibited starch can be thermally inhibited rice flour, waxy rice starch, or waxy wheat flour ([0019]).
With respect to the raw material consisting essentially of a starch selected from the group consisting of, the examiner notes that while Sistrunk discloses additional ingredients (In examples), the examiner does not believe these additional ingredients will materially affect the basic and novel characteristics of the claimed invention and therefore Sistrunk meets the claim. 
As stated in the MPEP: The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) 
Regarding claims 5 and 6, as stated above, Chiu discloses a thermally inhibited starch, wherein the thermal inhibition process produces a starch containing less than 1% moisture (col 2 lines 30-35), thus falling within the claimed range of at most 5 and 2%. 
Therefore, as Sistrunk discloses the use of a thermally inhibited starch, it would have been obvious for the thermally inhibited starch of Sistrunk to have a moisture content less than 1% based upon what is taught by Chiu. Further, the exact processing conditions to prepare the thermally inhibited starch will alter the moisture content and therefore it is well within the ordinary skill in the art to vary the processing conditions to result in a thermally inhibited starch having a desired moisture content. 
As Sistrunk discloses that the thermally inhibited starch is combined with just dry ingredients before the remoistening step, the moisture content of the thermally inhibited starch is considered to be the same, which is less than 1% as taught by Chiu.
Regarding claim 7, Sistrunk disclsoes a heating step during the remoistening process, however, it would have been obvious to one of ordinary skill in the art to keep the raw material and product at a low temperature depending on the desired breakdown and viscosity of the final product as elevated temperature start the breakdown of starches.
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not 
Regarding claim 8, Sistrunk does not teach that the dry ingredients undergo a heating step before the remoistening step and therefore the raw material is at a temperature before processing. Sistrunk fails to specifically disclose such temperature, however, it would have been obvious to one of ordinary skill in the art to keep the raw material at a low temperature so that the starch does not attempt to breakdown as it does at elevated temperatures. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claims 9 and 10, Sistrunk discloses the process as described above, but fail to teach the pH of the aqueous phase or of the final product after remoistening. 
The examiner notes, however, that the exact pH will depend upon the exact ingredients in the process as well as the amounts of ingredients.
Therefore, it is well within the ordinary skill in the art to vary the amount and type of ingredients to result in a desired pH. 
Regarding claims 11 and 16, Sistrunk discloses that water is added to the raw ingredients in an amount to provide an appropriate viscosity, wherein the water is 
With respect to the moisture content of the product being between 6 and 16 wt. % of its equilibrium value, the examiner notes that the exact moisture of the final product will depend upon the moisture of the starting product. Further, it is well within the ordinary skill in the art to vary the amount of water in the process of Sistrunk depending on the desired viscosity, wherein a lower amount of water will result in a less moist final product than using a higher amount of water. 
This is merely routine experimentation that is well understood, routine, and conventional in the art. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 12, Sistrunk discloses a remoistening step as described above, but fails to specifically teach that the remoistening step is done no later than 3 months after the thermal inhibition of the starch and/or flour. 
However, the examiner notes that the exact timing of the remoistening step is merely an obvious variant over the prior art absent a showing of new or unexpected results. 

Regarding claim 13, Sistrunk teaches that the raw thermally inhibited starch can be thermally inhibited rice flour, waxy rice starch, or waxy wheat flour ([0019]).
Regarding claim 14, as stated above, Sistrunk teaches that the raw thermally inhibited starch can be thermally inhibited rice flour, waxy rice starch, or waxy wheat flour ([0019]).
With respect to the raw material consisting essentially of a starch selected from the group consisting of, the examiner notes that while Sistrunk discloses additional ingredients (In examples), the examiner does not believe these additional ingredients will materially affect the basic and novel characteristics of the claimed invention and therefore Sistrunk meets the claim. 
As stated in the MPEP: The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) 
Regarding claim 17, Sistrunk discloses a a product containing remoistened starch produced by the process of claim 1 (See above), wherein the raw material is a thermally inhibited starch, that can be the largest constituent in the raw material depending on the desired amount of other ingredients, by remoistening the starch with an aqueous phase (See Examples, [0022] and [0045]).

Regarding claim 18, Sistrunk teaches that raw material comprises about 40% by weight of thermally inhibited starch ([0004]), but fails to teach the claimed range of at least 75 wt.%.
However, it would have been obvious to one of ordinary skill in the art to vary the amount of thermally inhibited starch present depending on the desired properties of the enrobing solution of Sistrunk ([0056] and Examples). Varying the amount of thermally inhibited starch will change the viscosity and characteristics of the enrobing solution, which is merely routine experimentation and well understood, routine and conventional in the art. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 19, Sistrunk discloses the product as described above, but fails to teach the pH of the product after remoistening. 
The examiner notes, however, that the exact pH will depend upon the exact ingredients in the product as well as the amounts of ingredients.
Therefore, it is well within the ordinary skill in the art to vary the amount and type of ingredients to result in a desired pH. 

With respect to the moisture content of the product being between 6 and 16 wt. % of its equilibrium value, the examiner notes that the exact moisture of the final product will depend upon the moisture of the starting product. Further, it is well within the ordinary skill in the art to vary the amount of water in the process of Sistrunk depending on the desired viscosity, wherein a lower amount of water will result in a less moist final product than using a higher amount of water. 
This is merely routine experimentation that is well understood, routine, and conventional in the art. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 20, Sistrunk teaches that the raw thermally inhibited starch can be thermally inhibited rice flour ([0019]).


Response to Arguments
Applicant’s arguments have been fully considered but were not found persuasive. 

This is not found persuasive as Sistrunk discloses that water is added to the raw ingredients in an amount to provide an appropriate viscosity, wherein the water is present in an amount of 1 to 2 parts by weight water per 1 part by weight raw ingredients ([0022], [0045]). The claims allow for up to 30% of an aqueous phase, and Sistrunk teaches a 50:50 mixture of flour and water (1 part water to 1 part flour). Therefore, it would have been obvious to add less water, decreasing the amount from 50% to 30%, if a thicker coating is desired. 
It is well within the ordinary skill in the art to vary the amount of water in the process of Sistrunk depending on the desired viscosity, wherein a lower amount of water will result in a more viscous product than using a higher amount of water. This is merely routine experimentation that is well understood, routine, and conventional in the art. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Applicant further argues unexpected results and points to Examples outlined in the Specification. The examples in the Specification use comparative examples comprising 30% of the raw material. Further, the examples do not specify how much of an aqueous phase has been added to remoisten the starch. 

Applicant has not presented data showing a comparison using 50% raw material to show unexpected results over the prior art and therefore this argument is not found persuasive (See MPEP 716). 
Further applicant has not provided a data showing that adding 30% of an aqueous phase to the raw material produces new and unexpected results over the prior art, wherein 50% of an aqueous phase is added. It is not clear how 30% results in a powder form. A showing that adding 50% of an aqueous phase does not produce the same powdered product as the instant invention would overcome the reference applied. 
For the reasons stated above, a 103 rejection is maintained. 


Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Primary Examiner, Art Unit 1791